DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 08/03/2022 has been entered. Applicant has amended claim 13. Claims 1-15 are currently pending in the instant application. Applicant has not added nor cancelled any claims. Applicant’s amendments have overcome the 112(b) rejection previously set forth in the Final Office Action mailed 06/27/2022. 
Response to Arguments
Applicant’s arguments, see pages 8-9, filed 08/03/2022, with respect to claims 13 have been fully considered and are persuasive.  The 112b rejection of claim 13 has been withdrawn. 
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claims in the amendment submitted on 03/14/2022, could either not be found or was not suggested in the prior art of record. With respect to claims 1, 14, and 15, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of a second optical adaptor comprising a second identification circuit and an actuator electrically connected in parallel to the second identification circuit; a direct current voltage source configured to apply a direct current voltage through the pair of conductive wires; a switching circuit configured to be controlled to connect one of the direct current voltage source and the oscillation circuit to the pair of conductive wires; a processor configured to: control the switching circuit to connect direct current voltage source to the pair of conductive wires to apply the direct current voltage; and in response to determining that the second optical adaptor is attached to the insertion portion, control the switching circuit to connect the oscillation circuit to the pair of conductive wires to apply the alternating signal to the second optical adaptor, as recited in claim 1, and similarly claims 14-15, in combination with the other elements recited in the independent claims.
The closest relevant art is JP2013254034A to Hirosawa, which discloses an endoscope apparatus (1) comprising: an insertion portion (2) configured to be alternately attached to at least one of: a first optical adaptor comprising a first identification circuit (4a); and a second optical adaptor comprising a second identification circuit (4b); a pair of conductive wires provided in the insertion portion (14a and 14b); a voltage source configured to apply a direct current voltage through the pair of conductive wires (17); an oscillation circuit configured to apply an alternating signal through the pair of conductive wires(9); a switching circuit (SW1); and a processor (25) configured to: control the switching circuit to connect direct current voltage source to the pair of conductive wires ([0016]- the tip end power supply unit 17 including the PWM drive circuit 18 supplies pulsed voltages of the first voltage V1 and the second voltage V2 to the thermistor 11 through the conductive wires 14a and 14b) to apply the voltage to one of: the first identification circuit in a state where the first optical adaptor is attached to the insertion portion ([0016]- The CPU 25 identifies the solid state of the optical adapter 4a from the frequency of the alternating current component of the alternating current…first voltage V1); and the second identification circuit and the actuator in a state where the second optical adaptor is attached to the insertion portion ([0025]-When the optical adapter 4i is attached, for example, at time t1, the oscillation circuit 9a outputs an AC oscillation signal to the filter circuit 23. Therefore, the CPU 25 can easily attach the optical adapter 4i depending on the presence or absence of the AC signal component); determine which of the first optical adaptor and the second optical adaptor is attached to the insertion portion based on a first measurement result obtained by applying the direct current voltage ([0026]- The CPU 25 performs control to set the first voltage V1 according to the type, number, arrangement (parallel connection or series connection), etc. of the LEDs 8 of the identified optical adapter 4i based on the solid identification result of the optical adapter 4i); in response to determining that the first optical adaptor is attached to the insertion portion, determine a type of the first optical adaptor based on the first measurement result ([0002]- a function capable of automatically identifying the type of the mounted optical adapter is required when the optical adapter is attached to the distal end of the endoscope); and determine a type of the second optical adaptor based on a measurement result obtained by applying the alternating signal to the second optical adaptor ([0002]- a function capable of automatically identifying the type of the mounted optical adapter is required when the optical adapter is attached to the distal end of the endoscope), but Hirosawa does not teach the features as discussed above as recited in the independent claims.
The second closest relevant art is: JP4783084B2 to Fujiyama et al. which discloses an endoscope apparatus (5) comprising: an insertion portion (2) configured to be alternately attached to at least one of: a first optical adaptor comprising a first identification circuit (4); and a second optical adaptor comprising a second identification circuit ([0027]- it is possible to determine the type of a large number of optical adapters 4); a pair of conductive wires provided in the insertion portion (17a and 17b); a voltage source configured to apply a voltage through the pair of conductive wires (21; a switching circuit (18) configured to be controlled to connect the pair of conductive wires ([0011]); and a processor (29) configured to: control the switching circuit to connect voltage source to the pair of conductive wires to apply the direct current voltage to one of: the first identification circuit in a state where the first optical adaptor is attached to the insertion portion ([0011]- The signal line 17 b is connected to an LED drive unit 23 that drives the LED 11 via the switch circuit 18, and an optical adapter attachment / detachment determination unit 24 that electrically determines attachment / detachment of the optical adapter 4); and the second identification circuit and the actuator in a state where the second optical adaptor is attached to the insertion portion ([0027]- it is possible to determine the type of a large number of optical adapters 4); determine which of the first optical adaptor and the second optical adaptor is attached to the insertion portion based on a first measurement result obtained by applying the voltage (24); in response to determining that the first optical adaptor is attached to the insertion portion, determine a type of the first optical adaptor based on the first measurement result (25;[0011]- It is connected to an optical adapter type determination unit 25 that electrically determines the type); and determine a type of the second optical adaptor based on a measurement result obtained by applying the alternating signal to the second optical adaptor(25), but Fujiyma et al. does not teach the features as discussed above as recited in the independent claims.
	The prior art when considered in combination or individually does not teach the claimed invention as seen in currently amended claims 1, 14, and 15, and therefore the claimed invention was not obvious before the effective filing date. An updated search was conducted, and no prior art before the effective filing date of the claimed invention anticipates or renders obvious the disclosed invention. Any combination of the prior art of record, made to meet the current limitations of a switching circuit for a first and second optical adapter to identify which adapter is being used, would only be done so with impermissible hindsight. The dependent claims are in the state of allowance due to depending from allowable claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.S./Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795